DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 6/15/2020 as modified by the preliminary amendment filed also on 6/15/2020. 
Claims 21-40 are now pending in the present application.
Claim Objections
Claim 26 is objected to because of the following informalities: 
Claim 26, line 6 states “geolocation data based included”. Suggest changing claim limitation to maintain clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 21, line 8 states “the transmitted verification request”, which does not have proper antecedent basis. Although previous claim limitation states ‘providing’, which might be a broader iteration of ‘transmitting’, it does not equate to ‘transmitting’. Suggest changing claim limitation to maintain proper antecedent basis.   
Claims 22-27 depend on the above rejected claim 21 and do not cure the deficiencies set forth above. As such, claims 22-27 are also rejected for being indefinite. Further, Claims 22-27 state “the one or more servers”, which does not have proper antecedent basis. Claim 24 also states “the geolocation data” in line 7, which does not have proper antecedent basis. Claim 25 also states “the geolocation data” in line 3, which does not have proper antecedent basis. Claim 26 also states “the geolocation data” in lines 2 and 8, which does not have proper antecedent basis. Suggest changing claim limitations to maintain proper antecedent basis.
Claim 28, line 14 states “the transmitted verification request”, which does not have proper antecedent basis. Although previous claim limitation states ‘providing’, which might be a broader iteration of ‘transmitting’, it does not equate to ‘transmitting’. Suggest changing claim limitation to maintain proper antecedent basis.   
Claims 29-34 depend on the above rejected claim 28 and do not cure the deficiencies set forth above. As such, claims 29-34 are also rejected for being indefinite. Claim 32 also states “the geolocation data” in line 4, which does not have proper antecedent basis. Claim 33 also states “the geolocation data” in lines 7 and 8, which does not have proper antecedent basis. Suggest changing claim limitations to maintain proper antecedent basis.
Claim 35, line 12 states “the transmitted verification request”, which does not have proper antecedent basis. Although previous claim limitation states ‘providing’, which might be a broader iteration of ‘transmitting’, it does not equate to ‘transmitting’. Suggest changing claim limitation to maintain proper antecedent basis.   
Claims 36-40 depend on the above rejected claim 35 and do not cure the deficiencies set forth above. As such, claims 36-40 are also rejected for being indefinite. Claim 38 also states “the geolocation data” in line 9, which does not have proper antecedent basis. Claim 40 also states “the geolocation data” in line 2 and twice in line 7, which does not have proper antecedent basis. Suggest changing claim limitations to maintain proper antecedent basis.
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
 	Claims 21-26 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent No. 9820255. 
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-26 of the present application are a broader version of claims 1, 2, and 4-7 of U.S. Patent No. 9820255. The difference being in U.S. Patent No. 9820255, claim 1 is similar to claim 21 of present application but further states the limitations of receiving over a network at one or more servers and determining by the one or more servers a unique device identifier of a mobile device based on the received unique identifiers; claim 7 is similar to claim 22 of present application but further states in response to the transmitted verification request; claim 2 is similar to claim 23 of present application but rather states user identifier identifies; claim 4 is identical to claim 24 of present application; claim 5 is similar to claim 25 of present application but further 
	Nonetheless, the removal of said limitations from the above claims of the present application made these claims broader versions. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 21-26 of the present application are not patentably distinct from claims 1, 2, and 4-7 of U.S. Patent No. 9820255.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to verifying location data:
US Patent Application Publication No. 2017/0238153 to Daoud et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642